DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's Amendment and Reply of 7/27/22. Claims 1-20 are pending. Claims 13-19 were previously withdrawn. Claims 1, 9, 12 and 13 have been amended. Claim 20 is new. 
Response to Arguments
Applicant’s arguments, filed 7/27/22, with respect to the rejections of claims under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of McDonnell (US2017/0095662) in view of Shuros (US2018/0280686).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (US2017/0095662) in view of Shuros (US2018/0280686).
Regarding claim 1, McDonnell an implantable medical device (IMD) retrieval system (Paragraph [0031]) comprising: 
an elongate outer tubular member (510) including a longitudinally extending lumen terminating in a distal cup (530), wherein the distal cup is configured to receive the IMD (Paragraph [0036]); and 
a retrieval assembly (40) comprising: 
a retrieval member (42) comprising an elongate member (wire portion of 42) terminating in at least one snare (snare at the end of 42), wherein the at least one snare is moveable between an expanded configuration and a contracted configuration (snare has an open and closed configuration, Paragraph [0031]); and 
a catheter (41) defining a lumen in which the retrieval member extends in sliding engagement (Paragraph [0031]), the catheter extends in sliding engagement within the lumen of the elongate outer tubular member (see Abstract, Figs. 6A, 6B).
McDonnell is silent regarding the catheter being a fixed-curve catheter comprising a resilient material forming a distal curve in relaxed state. Shuros teaches delivery devices for delivering an implantable leadless pacing device. Where the intermediate tubular member 110 (interpreted as the claimed fixed curve catheter) that facilitates placement of the device has a fixed or preformed curve along any portion of the length (Paragraph [0092]). The tubular member 110 also has a resilient material such as nitinol embedded in the tubular member 110 and forms the curve (Paragraph [0092]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the catheter 110 of Shuros for the catheter 41 of McDonnell since the catheters are used for the same purpose of delivering a medical device to a desired site (Paragraph [0045] of McDonnell states the catheter is used to receive instruments) and the substitution would have yielded the same predictable result of providing a catheter for performing a medical procedure that requires articulation of the catheter (Paragraph [0031] of McDonnell). 
Regarding claim 2, McDonnell/Shuros discloses the system of claim 1 as made obvious by the combination, where Shuros further teaches wherein the fixed-curve catheter is controllable between a substantially straight configuration when retracted into the distal cup of the elongate outer tubular member and an at least partially curved configuration when extended at least partially from the distal end of the distal cup (the intermediate tubular member 110 of Shuros is controllable between a substantially straight configuration when retracted into the substantially straight cup 530 of McDonnell, where Paragraph [0065] of Shuros states the intermediate tubular member 110 is intended to be longitudinally slidably disposed within the outer tubular member 102 that has straight and curved portions, Paragraph [0065], see Fig. 6C; where the preformed tubular member 110 would return to its curved shape when released from the cup 530 of McDonnell).  
Regarding claim 7, McDonnell/Shuros discloses the system of claim 1 as made obvious by the combination, Shuros further teaches wherein the fixed-curve catheter is rotatable relative to the elongate outer tubular member and the retrieval member (the catheter 110 of Shuros is rotatable relative to the elongate outer tubular member 102 of McDonnell and the retrieval member when the retrieval member is pulled proximally within the catheter 110 in a straightened state and then catheter 110 is disposed distal to the outer tubular member and makes a preformed curve (rotation) relative to the other structures).  
Regarding claim 8, McDonnell/Shuros discloses the system of claim 1 as made obvious by the combination, McDonnell further discloses wherein the elongate outer tubular member includes a deflectable-curve proximal (distal portion of catheter 510 that deflects by pull wire 54, Paragraph [0035]) to the distal cup (see Fig. 5A).  
Regarding claim 9, McDonnell/Shuros discloses the system of claim 1, as made obvious by the combination, McDonnell further discloses wherein the at least one snare comprises a loop snare (42) having at least one wire loop (loop of snare 42) configured to engage the IMD in a contracted configuration of the at least one wire loop (the retrieval feature 310 is snared by a contracted wire loop 42, see Fig. 6A).  
Regarding claim 10, McDonnell/Shuros discloses the system of claim 1, as made obvious by the combination, McDonnell further discloses wherein the snare is configured to engage a proximal retrieval feature (310) disposed on a proximal end of a housing of the IMD (see Fig. 6A).  
Regarding claim 11, McDonnell/Shuros discloses the system of claim 1, as made obvious by the combination, McDonnell further discloses wherein the open configuration of the snare is configured to travel over a housing of the IMD (the open configuration of the snare as shown in Fig. 4A is capable of passing over a housing of the device 380 by having an open diameter greater than housing of the device 380), and wherein closed configuration of the snare is configured to mechanically couple the snare to the a proximal retrieval feature disposed on a proximal end of a housing of the IMD (the snare is closed to retrieve over the retrieval feature 310 to retrieve the device 380, see Fig. 6A).  
Regarding claim 20, McDonnell/Shuros discloses the system of claim 1, as made obvious by the combination, wherein the fixed-curve catheter is controllable to be placed in an at least partially curved configuration when extended at least partially from the lumen of the elongate outer tubular member (the modified invention includes the tubular member 110 of Shuros that has a preformed curve, Paragraph [0092] and the preformed curve may be biased into a generally straightened configuration by the outer tubular member 102, Paragraph [0092]; therefore, when the tubular member 110 of Shuros is extended out of the elongate tubular member 510 of McDonnell which has a straightened portion at the distal end, the tubular member 110 would go from a straightened state to its preformed state) and urged into a substantially straight configuration by the elongate outer tubular member as the fixed-curve catheter is retracted into the lumen of the elongate outer tubular member (McDonnell discloses the tool 40 is passed through the elongate tubular member 510, Paragraph [0033]; Shuros teaches the tubular member 110 is slidably disposed within the outer tubular member 102, Paragraph [0065]; therefore, the modified invention would be capable of being retracted back into the lumen of the elongate tubular member 510 to be urged back into the straightened state).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (US2017/0095662) in view of Shuros (US2018/0280686) as applied to claim 1, and further in view of Honebrink (US2007/0005008). 
Regarding claim 3, McDonnell/Shuros discloses the system of claim 1 as made obvious by the combination, where the substituted catheter of Shuros further teaches the fixed-curve catheter comprises: 
An elongated core layer (PEBAX that forms the tubular member 110, Paragraph [0086]) comprising a braided metal wire (nitinol wires embedded in the body, Paragraph [0092]), the core layer having an exterior surface and an interior surface (member 110 has a lumen 152, Paragraph [0071] and an outer surface, see Fig. 6C). However, the modified invention is silent regarding the elongated core layer comprising a braided metal wire, the core layer having an inner layer on the interior surface of the core layer; and an outer layer disposed on the exterior surface of the core layer. Honebrink, in the same field of endeavor teaches a deflectable catheter 110 comprising a core layer 214 having a braided member 218 embedded within it, an inner liner 202 surrounding the inner lumen of the core layer 214, and an outer polymeric layer 216 surrounding the outer surface of the core layer 214 (Paragraph [0049], see Fig. 2). Where the braided member 218 acts as the stiffening member and is made of stainless steel (Paragraph [0050]). Where the inner liner 202 is made of polymer polytetrafluoroethylene (Paragraph [0045]). The catheter having a deflectable distal end portion 102 that is deflected by a pull wire from a straight to a curved configuration (Paragraph [0050]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application the have modified the catheter 110 of McDonnell/Shuros to include the layers as taught by Honebrink in order to provide a catheter that is deflectable for transmitting pushing and pulling forces without failure of the catheter (Paragraph [0001]). Examiner also draws attention to Paragraph [0072] of Shuros which details a deflectable catheter and a preformed catheter as obvious alternatives.
Regarding claim 4, McDonnell/Shuros/Honebrink discloses the system of claim 3 as made obvious by the combination, Honebrink further teaches wherein the metal wire of the core layer comprises stainless steel (Paragraph [0050]). 
Regarding claim 5, McDonnell/Shuros/Honebrink discloses the system of claim 3 as made obvious by the combination, Honebrink further teaches wherein the inner layer comprises polytetrafluoroethylene (Paragraph [0045]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (US2017/0095662) in view of Shuros (US2018/0280686) in view of Honebrink (US2007/0005008) as applied to claim 3 and further in view of Stewart (US2003/0105453).
Regarding claim 6, McDonnell/Shuros/Honebrink discloses The system of claim 3 as made obvious by the combination; yet, is silent regarding wherein the outer layer comprises polyether block amide. Stewart teaches methods for the fabrication of medical catheters (see Abstract). Wherein PEBAX (tradename of polyether block amid) tubing is joined to ePTFE (Paragraph [0066]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the outer layer of McDonnell/Shuros/Honebrink to comprise polyether block amide as taught by Stewart, since PEBAX provides desirable properties such as low water absorption, high load bearing capability, high resilience (Paragraph [0066]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McDonnell (US2017/0095662) in view of Shuros (US2018/0280686) in view of Dryden (US2017/0348017). 
Regarding claim 12, McDonnell discloses an implantable medical device (IMD) retrieval system (Paragraph [0031]) comprising: 
an outer tubular member (500) comprising: 
a handle (550) configured to control an orientation of the outer tubular member (Paragraph [0035]); and a longitudinally extending lumen (501) terminating in a distal cup (530), wherein the distal cup is configured to receive the IMD (Paragraph [0036]); and 
a retrieval assembly comprising: 
a retrieval member (40) comprising: 
an elongate member (42) terminating in at least one snare (snare device at the end of 42, see Fig. 5A), wherein the at least one snare is moveable between an expanded configuration and a contracted configuration (snare has an open and closed configuration, Paragraph [0031]); and 
a catheter (41) defining a lumen in which the retrieval member extends in sliding engagement (Paragraph [0031]), wherein the catheter extends in sliding engagement within the lumen of the outer tubular member (see Abstract, Figs. 6A, 6B). 
McDonnell is silent regarding a fixed-curve catheter comprising a core layer comprising a resilient material, wherein the fixed-curve catheter defines a distal curve. McDonnell is silent regarding a fixed-curve catheter comprising a resilient material forming a distal curve in a relaxed state.
 Shuros teaches delivery devices for delivering an implantable leadless pacing device. Where the intermediate tubular member 110 (interpreted as the claimed fixed curve catheter) that facilitates placement of the device has a fixed or preformed curve along any portion of the length (Paragraph [0092]). The tubular member 110 also has a resilient material such as nitinol embedded in the tubular member 110 and forms the curve (Paragraph [0092]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the catheter 110 of Shuros for the catheter 41 of McDonnell since the catheters are used for the same purpose of delivering a medical device to a desired site (Paragraph [0045] of McDonnell states the catheter is used to receive instruments) and the substitution would have yielded the same predictable result of providing a catheter for performing a medical procedure that requires articulation of the catheter (Paragraph [0031] of McDonnell). 
McDonnell is silent regarding a torque member configured to control rotation of the retrieval member about a longitudinal axis of the elongate member. Dryden teaches a snare device 18 that extends within a sheath 14 (outer tubular member). Where the snare device 18 is rotatable by a control mechanism (Paragraph [0061]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have provided a torque member to rotate the retrieval member about a longitudinal axis of the elongate member as taught by Dryden in order to allow the snare device more degrees of freedom to assist with grasping a desired object. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-27392739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771